In the

United States Court of Appeals
              For the Seventh Circuit

No. 11-2581

A.B., a child by his next friend, L INDA K EHOE,

                                               Plaintiff-Appellant,
                                v.

H OUSING A UTHORITY OF S OUTH B END ,

                                              Defendant-Appellee.


            Appeal from the United States District Court
     for the Northern District of Indiana, South Bend Division.
     No. 3:11-cv-00163-PPS-CAN—Philip P. Simon, Chief Judge.


      A RGUED JANUARY 10, 2012—D ECIDED JUNE 27, 2012




  Before B AUER, R OVNER and SYKES, Circuit Judges.
  B AUER, Circuit Judge. Plaintiff-appellant A.B. and his
mother Autumn Oliver (“Oliver”) lived in public housing
owned by the Housing Authority of South Bend (“the
Housing Authority”), which administers public housing
for low-income residents in South Bend, Indiana. On
February 28, 2011, Oliver was arrested and charged with
possession of cocaine and resisting law enforcement
officers; she later pleaded guilty to both charges. Less
2                                               No. 11-2581

than one month later, on March 22, Oliver received a
notice from the Housing Authority informing her that
by her February arrest, she had violated the terms of
her lease agreement, that she had 30 days to vacate the
premises, and that she could contest the termination of
her lease during the eviction procedure.
  On April 27, the Housing Authority filed an action in
Indiana state court, seeking enforcement of the eviction
and immediate possession of the property; a state court
eviction hearing was scheduled for June 24, 2011. Prior
to that hearing, on June 6, A.B. filed a request for a pre-
liminary injunction in the Northern District of Indiana
to prevent the Housing Authority from pursuing the
eviction in Indiana state court. Shortly thereafter, the
district court judge conducted a telephonic hearing at
which time he denied A.B.’s motion for injunctive
relief, based mainly on the Anti-Injunction Act, 28 U.S.C.
§ 2283, and in consideration of “the principles of equity,
comity, and federalism that restrain a federal court,
while recognizing the respect due the courts of a
sovereign state.” (A.B., ex rel., Linda Kehoe v. Housing
Authority, No. 3:11 CV 163 PPS, 2011 WL 26929966, at *8,
(N.D. Ind. July 8, 2011), citing Zurich American Ins. Co. v.
Sup. Ct. Of State of California, 326 F.3d 816, 824 (7th Cir.
2003) (internal quotations omitted).
  The scheduled state court hearing took place on June 24
and the court ruled in favor of the Housing Authority,
issuing an order for immediate possession of the prop-
erty and eviction of A.B. and Oliver. On July 12, A.B. filed
this appeal of the district court’s order denying injunc-
tive relief.
No. 11-2581                                                3

                     I. DISCUSSION
  The singular question before this Court concerns A.B.’s
appeal of the July 8, 2011 district court order denying
A.B.’s motion for a preliminary injunction to prevent
the Housing Authority from pursuing the eviction in the
Indiana state court. But due to its current procedural
posture, we will not review the district court’s ruling
on the merits. Since the Indiana state court has already
entered a June 24, 2011 final order evicting A.B., this
Court lacks jurisdiction for review; there no longer
remains a live controversy. Thus, we cannot grant the
relief that A.B. seeks and the appeal is dismissed for
mootness.
  Article III, Section 2 of the United States Constitution
grants jurisdiction to federal courts to adjudicate only
live cases and controversies. U.S. C ONST. art. III, § 2. It
has been firmly established that an appeal should be
“dismissed as moot when, by virtue of an intervening
event, a court of appeals cannot grant ‘any effectual relief
whatever’ in favor of the appellant.” Dorel Juvenile Group,
Inc. v. DeMartinis, 495 F.3d 500, 503 (7th Cir. 2007) (citing
Calderon v. Moore, 518 U.S. 149, 150 (U.S. 1996); see also
Worldwide St. Preachers’ Fellowship v. Peterson, 388 F.3d
555, 558 (7th Cir. 2004) (when a court can no longer
affect the rights of the litigants, the appeal should be
dismissed as moot); Orion Sales, Inc. v. Emerson Radio
Corp., 148 F.3d 840, 842 (7th Cir. 1998) (the court of
appeals is without power to decide questions which
cannot affect the rights of the litigants in the case before
the court); North Carolina v. Rice, 404 U.S. 244, 246 (1971)
4                                               No. 11-2581

(a case becomes moot when a court’s decision can no
longer affect the rights of litigants in the case before
them and simply would be an opinion advising what
the law would be upon a hypothetical state of facts)
(internal quotations omitted). As of June 24, 2011, A.B.
was evicted. For a preliminary injunction to be effective,
it must be issued prior to the event the movant wishes
to prevent. Once the event in question occurs, any
possible use for a preliminary injunction is expired.


                     II. CONCLUSION
    This appeal is moot and is hereby D ISMISSED.




                            6-27-12